UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 15 CERTIFICATION AND NOTICE OF TERMINATION OF REGISTRATION UNDER SECTION12(g) OF THE SECURITIES EXCHANGE ACT OF113 AND 15(d) OF THE SECURITIES EXCHANGE ACT OF1934. Commission File Number 000-30628 Alvarion Ltd. (Exact name of registrant as specified in its charter) Givat Yeshayahu 26, D.N. Emek Ha'ela, 99825 Israel Phone: +972-299-55666 (Address, including zip code, and telephone number, including area code, of registrant's principal executive offices) Ordinary Shares, par value 0.10 New Israeli Shekels (Title of each class of securities covered by this Form) None (Titles of all other classes of securities for which a duty to file reports under Section 13(a) or 15(d) remains) Please place an X in the box(es) to designate the appropriate rule provision(s) relied upon to terminate or suspend the duty to file reports: Rule12g-4(a)(1) X Rule12g-4(a)(2) o Rule12h-3(b)(1)(i) X Rule12h-3(b)(1)(ii) o Rule15d-6 o Approximate number of holders of record as of the certification or notice date: 19 Pursuant to the requirements of the Securities Exchange Act of 1934 Alvarion Ltd. has caused this certification/notice to be signed on its behalf by the undersigned duly authorized person. Date: April 28, 2015 By: /s/Yoav Kfir Yoav Kfir Court Appointed Receiver and Special Manager
